CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-004, concluding that HENRY J. ARATOW of MORRISTOWN, who was admitted to the bar of this State in 1993, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter to client to the extent reasonably necessary to permit informed decisions), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board further having concluded that HENRY J. ARATOW should be required to complete a course in professional responsibility;
And good cause appearing;
It is ORDERED that HENRY J. ARATOW is hereby censured; and it is further
ORDERED that within ninety days after the filing date of this Order HENRY J. ARATOW shall enroll in and successfully complete a course in professional responsibility approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.